J-S66029-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JAMES RYAN AND KRISTINA RYAN                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellants

                       v.

BAKER PET HOSPITAL, DANIEL L.
BAKER, AND JOHN M. JONES

                            Appellees                     No. 790 WDA 2015


                  Appeal from the Order Entered April 14, 2015
                 In the Court of Common Pleas of Mercer County
                         Civil Division at No: 2014-3023


BEFORE: OLSON, STABILE, and STRASSBURGER,* JJ.

JUDGMENT ORDER BY STABILE, J.                            FILED MARCH 21, 2016

        Appellants, attorneys James Ryan and Kristina Ryan, appeal from the

order entered on April 14, 2015 in the Court of Common Pleas of Mercer

County. Upon review, we find we must dismiss Appellants’ appeal.

        Appellants filed a complaint asserting a professional liability claim

against Appellees.      In compliance with Pa.R.C.P. 1042.6, Appellees filed a

notice of intent to seek a judgment of non pros for failure to file a certificate

of merit.    Pa.R.C.P. 1042.6.       Appellants then untimely filed certificates of

merit stating expert testimony is unnecessary.1 In response, Appellees filed
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  Pa.R.C.P. 1042.3 requires that, in professional liability actions, a certificate
of merit be filed with or within sixty days of the complaint. Pa.R.C.P.
1042.3(a).
J-S66029-15



preliminary objections and a motion for a court order of dismissal for non

pros for failure to file a certificate of merit. A hearing was held on April 6,

2015. The trial court entered an order granting Appellees’ motion for non

pros and dismissed Appellants’ complaint with prejudice.       Appellants then

appealed to this Court.2

       We note that Appellants filed the instant appeal instead of initially

petitioning the trial court to open the judgment of non pros.      Pursuant to

Pa.R.C.P. 3051, “[r]elief from a judgment of non pros shall be sought by

petition. All grounds for relief, whether to strike off the judgment or to open

it, must be asserted in a single petition.” Pa.R.C.P. 3051(a). Failure to file a

petition to open the judgment of non pros with the trial court results in

waiver of any claims of error concerning the judgment of non pros.

Pa.R.C.P. 3051; Sahutsky v. H.H. Knoebel Sons, 782 A.2d 996, 1001 (Pa.

2001); Womer v. Hilliker, 908 A.2d 269, 277 (Pa. 2006).            Regrettably,

since Appellants failed to petition to either strike or open the judgment of

non pros, we are unable to review Appellants’ claims.          Accordingly, we

dismiss Appellants’ appeal.

       Appeal dismissed.




____________________________________________

2
 Notice of the trial court’s April 14, 2015 order was not given until April 15,
2015. Appellants’ appeal, filed May 15, 2015, is therefore timely. See
Pa.R.C.P 236; Pa.R.A.P. 108(b), 903(a).



                                           -2-
J-S66029-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/21/2016




                          -3-